DETAILED ACTION
Status of Claims
In the response filed December 15, 2020, claims 21 and 22 were added.  Claims 1-22 are pending in the current application. 

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant asserts that the interpretation of the claimed limitations is inconsistent because the communication in Davi is directly by the moderation server between the content providers and does not involve a “first device.” Examiner respectfully disagrees. Fig. 1 of Davi illustrates a communication system between the network and user devices, moderation server, and website servers. Napchi was cited to explicitly address playing the creative and based on a determination of satisfied parameters. 	The rating request is the process of requesting the restricting or approving access to the media content.  The rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 13, 14, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davi et al. (US 2011/0078242 A1) in view of Napchi et al. (US 2013/0311309 A1).

Regarding claims 1, 19, and 20, Davi discloses a computer-implemented method for delivering a creative, the computer implemented method comprising: 
receiving, at an analysis network and from a creative provider, a first tag comprising a first link to the creative to be displayed on a webpage to be displayed on a first device (Paragraph [0036]: FIG. 4A illustrates an example provider-initiated notification message 28 generated by the originating content provider 12c with respect to a media content item….A copy of the moderated media content item 66 can be attached to the notification message 28 for storage in the moderation database 16 and subsequent analysis by the processor circuit 22 in identifying matches with other media content items);
generating, at the analysis network, a second tag corresponding to the first tag, the second tag comprising a second link to a first set of instructions comprising instructions to forward a first rating request (Paragraph [0030]: one of the notification-recommendation rules for the content provider 12c can specify that the processor circuit should generate and send a moderation server-initiated notification message 32 specifying a moderation recommendation for the content provider 12c, namely block access (i.e., remove access) to a specified media content item if one trusted site blocks the identified media content item, enabling the corresponding administrator to moderate the specified media content item based on following the moderation decision of the trusted site); 
forwarding, from the analysis network and to the first device, the second tag (Paragraph [0030]);
The media content metadata 62 can specify multiple fields that enable the processor circuit 22 to compare the moderated media content item 66 with other media content items to determine whether there is a match indicating the same or similar media content item.).
Davi discloses the limitations above. Davi does not explicitly disclose:
forwarding, from the analysis network and to the first device, the first tag for the creative to be displayed on the first device in response to the determination that the first rating satisfies the first set of parameters.
Napchi teaches:
forwarding, from the analysis network and to the first device, the first tag for the creative to be displayed on the first device in response to the determination that the first rating satisfies the first set of parameters (Paragraphs [0046]: in-stream advertisement may be adjusted to relate to media content identified from an analysis of the webpage through which the media content is made available.  In such an embodiment, the URL is mapped to one or more tags which are selected according to syntactic and/or semantic analysis of data which is presented in a respective webpage and [0048]: the selected in-stream advertisement or an indication thereof is sent as a response to the received request.  In such a manner, the in-stream advertisement may be presented with the identified content when the user 104 accesses the respective hosting web document using its client terminal).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi to forward, from the analysis network and to the first device, the first tag for the creative to be displayed on the first device in response to the determination that the first rating satisfies the first set of parameters as taught by Napchi because it would have effectively improved the content distribution to the user. Davi discloses managing moderation by a content provider of media content items (e.g., image files, audio clips, video clips, text files, etc.) (Davi Paragraph [0001]). Using the method for media content based advertising of Napchi would a manner of selecting more relevant 
Regarding claim 2, Davi discloses further comprising: 
receiving, at the analysis network and from the first device, the first rating request comprising the first metadata corresponding to the webpage to be displayed on the first device (Paragraph [0039]), wherein: determining that the first rating satisfies the first set of parameters comprises: 
determining, at the analysis network, the first rating based on the first metadata of the first rating request (Paragraph [0039]), and 
determining, at the analysis network, that the first rating satisfies the first set of parameters (Paragraph [0039]).
Regarding claim 3, Davi discloses further comprising: 
receiving, at the first device, the first rating request comprising the first metadata corresponding to the webpage to be displayed on the first device (Paragraph [0039]), wherein: determining that the first rating satisfies the first set of parameters comprises: 
determining, at the first device, the first rating based on the first metadata of the first rating request (Paragraph [0039]), and 
determining, at the analysis network, that the first rating satisfies the first set of parameters (Paragraph [0039]).
Regarding claim 4, Davi discloses further comprising: 
receiving, at the analysis network, a second rating request comprising second metadata corresponding to another webpage (Paragraph [0039]); 
determining, at the analysis network, a second rating based on the second metadata of the second rating request (Paragraph [0039]); 
determining, at the analysis network, that the second rating does not satisfy the first set of parameters (Paragraph [0039]);
forwarding, from the analysis network, a third tag comprising a third link to a second creative in response to the determination that the second rating does not satisfy the first set of parameters (Paragraph [0050]).
Regarding claim 6, Davi discloses wherein determining that the second rating based on second metadata of the second rating request does not satisfy the first set of parameters comprises determining that the second rating request was non-human traffic or that the creative could not be viewed (Paragraph [0050])
Regarding claim 7, Davi discloses wherein the first metadata comprises a URL of the webpage (Paragraph [0039]).
Regarding claim 8, Davi discloses wherein the first metadata further comprises at least one of: 
a container of the creative, at least one cookie from the first device, a placement location of the creative, an identifier of the creative, and a response time of the first rating request (Paragraph [0039]).
Regarding claim 13, Davi discloses wherein determining that the first rating satisfies the first set of parameters comprises determining that the webpage to be displayed on the first device does not include at least one unapproved keywords (Paragraphs [0039]:).
Regarding claim 14, Davi discloses wherein determining that the first rating satisfies the first set of parameters comprises determining that the webpage to be displayed on the first device is from an approved domain or an approved IP address (Paragraph [0040]).
Regarding claim 17, Davi discloses wherein: 
the second tag comprises a tag identifier corresponding to the first tag (Paragraph [0039]), 
forwarding the first tag comprising the first link to the creative in response to the determination that the first rating satisfies the first set of parameters comprises selecting the first tag to forward based on the tag identifier (Paragraph [0039]).
Regarding claim 18, Davi discloses wherein forwarding the first tag comprising the first link to the creative in response to the determination that the first rating satisfies the first set of parameters comprises forwarding, from the analysis network to the first device, the first tag comprising the first link to the creative in response to the determination that the first rating satisfies the first set of parameters (Paragraph [0039]).
Regarding claim 22, wherein the first device comprises a personal computing device, a mobile device, a kiosk terminal, or a Global Positioning System (GSP) device (Paragraph [0017]).

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davi et al. (US 2011/0078242 A1) in view of Napchi et al. (US 2013/0311309 A1) in further view of Anderson (US 2009/0094640 A1).

Regarding claim 5, Davi, in view of Napchi, does not explicitly disclose:
 wherein the second creative comprises a public service announcement.
Anderson teaches:
wherein the second creative comprises a public service announcement (Paragraph [0004]: advertiser-supported network programming, or content, is commonly mixed with informational content, or assets.  These assets commonly include advertisements, but they may also include associated programming, public service announcements, ad tags).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi, in view of Napchi, to disclose the second creative comprises a public service announcement as taught by Anderson because it would have effectively improved the targeted content distribution to the user device.  Davi, in view of Napchi, discloses managing moderation by a content provider of media content items (e.g., image files, audio clips, video clips, text files, etc.) (Davi Paragraph [0001]).  Using the system and method of targeted advertising in unicast, multicast and hybrid distribution system contexts of Anderson would enable advertisers to effectively manage and control where their advertisements appear. 
Regarding claim 21, Davi, in view of Napchi, does not explicitly disclose:
wherein the creative comprises an advertisement.
Anderson teaches:
wherein the creative comprises an advertisement (Paragraph [0004]: advertiser-supported network programming, or content, is commonly mixed with informational content, or assets.  These assets commonly include advertisements, but they may also include associated programming, public service announcements, ad tags).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi, in view of Napchi, to disclose the creative comprises an .

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Davi et al. (US 2011/0078242 A1) in view of Napchi et al. (US 2013/0311309 A1) in further view of Yang (US 8,850,469 B1).

Regarding claim 9, Davi, in view of Napchi, does not explicitly disclose wherein: 
the first rating is a first alphanumeric value, the first set of parameters is at least one alphanumeric value, and 
determining that the first rating satisfies the first set of parameters comprises comparing the first alphanumeric value of the first rating to the at least one alphanumeric value of the first set of parameters.
Yang teaches:
the first rating is a first alphanumeric value, the first set of parameters is at least one alphanumeric value (Column 16, lines 30-35: MPAA rating: G, PG-13, R etc.), and 
determining that the first rating satisfies the first set of parameters comprises comparing the first alphanumeric value of the first rating to the at least one alphanumeric value of the first set of parameters (Column 16, lines 15-18: Advertising component 920 matches advertisements to video as a function of the rating information respectively tagged).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi, in view of Napchi, to disclose the first rating is a first alphanumeric value, the first set of parameters is at least one alphanumeric value, and determining that the first rating satisfies the first set of parameters comprises comparing the first alphanumeric value of the first rating to the at least one alphanumeric value of the first set of parameters as taught by Yang because it  
Regarding claim 10, Davi, in view of Napchi, does not explicitly disclose:
 wherein comparing the first alphanumeric value of the first rating to the at least one alphanumeric value of the first set of parameters comprises determining that the first alphanumeric value of the first rating is equal to the at least one alphanumeric value of the first set of parameters.
Yang teaches:
wherein comparing the first alphanumeric value of the first rating to the at least one alphanumeric value of the first set of parameters comprises determining that the first alphanumeric value of the first rating is equal to the at least one alphanumeric value of the first set of parameters (Column 16, lines 29-32: According to this example, if 30 selection component selects to provide a video in G rating format, the advertising component 920 can apply advertisements targeted to children).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi, in view of Napchi, to determine that the first alphanumeric value of the first rating is equal to the at least one alphanumeric value of the first set of parameters as taught by Yang because it would have effectively improved the targeted content distribution to the user device.  Davi, in view of Napchi, discloses managing moderation by a content provider of media content items (e.g., image files, audio clips, video clips, text files, etc.) (Davi Paragraph [0001]). Using the system and method of distribution of video in multiple rating formats of Yang would enable advertisers to effectively manage and control where their advertisements appear. 
Regarding claim 11, Davi, in view of Napchi, does not explicitly disclose:
 wherein comparing the first alphanumeric value of the first rating to the at least one alphanumeric value of the first set of parameters comprises determining that the first alphanumeric value of the first rating is less than the at least one alphanumeric value of the first set of parameters.
Yang teaches:
the a video may 40 include a stretch of segments that have a G rating and a short burst of segments having an R rating for violence. The advertising component can in turn apply low key G rated advertisements during or preceding the G rated stretch of segments and provide an advertisement rated R for violence following the R rated segments.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi, in view of Napchi, to determine that the first alphanumeric value of the first rating is less than the at least one alphanumeric value of the first set of parameters as taught by Yang because it would have effectively improved the targeted content distribution to the user device.  Davi, in view of Napchi, discloses managing moderation by a content provider of media content items (e.g., image files, audio clips, video clips, text files, etc.) (Davi Paragraph [0001]). Using the system and method of distribution of video in multiple rating formats of Yang would enable advertisers to effectively manage and control where their advertisements appear. 
Regarding claim 12, Davi, in view of Napchi, does not explicitly disclose:
 wherein comparing the first alphanumeric value of the first rating to the at least one alphanumeric value of the first set of parameters comprises determining that the first alphanumeric value of the first rating is greater than the at least one alphanumeric value of the first set of parameters.
Yang teaches:
wherein comparing the first alphanumeric value of the first rating to the at least one alphanumeric value of the first set of parameters comprises determining that the first alphanumeric value of the first rating is greater than the at least one alphanumeric value of the first set of parameters (Column 16, lines 39-45: the a video may 40 include a stretch of segments that have a G rating and a short burst of segments having an R rating for violence. The advertising component can in turn apply low key G rated advertisements during or preceding the G rated stretch of segments and provide an advertisement rated R for violence following the R rated segments.).
. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davi et al. (US 2011/0078242 A1) in view of Napchi et al. (US 2013/0311309 A1) in further view of Robert et al. (US 2012/0265609 A1). 

Regarding claim 15, Davi, in view of Napchi, does not explicitly disclose:
 wherein the second tag comprises a JavaScript tag.
Robert teaches:
wherein the second tag comprises a JavaScript tag (Paragraph [0046]: JavaScript or Java programs).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi, in view of Napchi, to disclose the second tag comprises a JavaScript tag as taught by Robert because it would have effectively improved the targeted content distribution to the user device.  Davi, in view of Napchi, discloses managing moderation by a content provider of media content items (e.g., image files, audio clips, video clips, text files, etc.) (Davi Paragraph [0001]). Using the authenticated advertisement platform of Robert would enable advertisers to effectively manage and control where their advertisements appear. 
Regarding claim 16, Davi, in view of Napchi, does not explicitly disclose:

Robert teaches:
wherein determining that the first rating satisfies the first set of parameters comprises determining that the first link to the creative to be displayed on the webpage was previously forwarded to a second device displaying the same webpage, wherein the second device is different from the first device (Paragraph [0007]: The method can further include: receiving at least one advertisement request from a second requestor that does not include a digital certificate; selecting an advertisement from a default set of advertisements; and providing the advertisement in an electronic form to the second requestor ).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Davi, in view of Napchi, to disclose the first link to the creative to be displayed on the webpage was previously forwarded to a second device displaying the same webpage, wherein the second device is different from the first device as taught by Robert because it would have effectively improved the targeted content distribution to the user device.  Davi, in view of Napchi, discloses managing moderation by a content provider of media content items (e.g., image files, audio clips, video clips, text files, etc.) (Davi Paragraph [0001]).  Using the authenticated advertisement platform of Robert would enable advertisers to effectively manage and control where their advertisements appear. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621